Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rozentals U.S. 3,876,266.
Re clm 1, Rozentals discloses a shock absorbing radial bearing assembly (Fig. 5) or use with a shaft (col. 6: lines 31-34), comprising an inner ring (98, 90 and 100) including a first inner race (left 90) and a second inner race (right 90), an inner raceway (surfaces of 90 that contact balls), and a shock absorber element (100) disposed therebetween, an outer ring (88) defining an outer raceway (surface of 88 on which the balls roll), and a plurality of roller elements (94s) disposed between the inner ring and the outer ring, each roller element being in rolling contact with the inner ring and the outer raceway, wherein the inner ring is in direct contact with the shaft (via 98), has a circular cross-section taken as a plane perpendicular to a longitudinal center axis of the shaft, and the first race and the second race are separated by a gap (92).
Re clm 2, Rozentals further discloses the inner raceway comprises a first inner raceway (surface of left 90 that contacts left ball row) and a second inner raceway (surface of right 90 that contacts right ball row), and the plurality of roller elements comprise a first (left 94) and a second (right 94) plurality of rolling elements, the first plurality of rolling elements being 
Re clm 3, Rozentals further discloses an inner portion of the shock absorber is disposed in the gap between the first inner race and the second inner race (the entirety of the shock absorber 100 is disposed in the gap between 90s).
Re clm 4, Rozentals further discloses an outer portion of the shock absorber is disposed between the first inner raceway and the second inner raceway (the entirety of the shock absorber 100 is disposed between 90s).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 24 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose an inner ring formed of two independent races.  The examiner notes this is not required by the claims. Not only is such language not found in the claims, but Applicant’s own disclosure does not provide this feature.  While the drawings do show two races separated by a shock absorber, both races are connected to the shock absorber and therefore cannot be considered ‘independent’. It is further noted that the races (90) of Rozentals can also act independently since they are not directly connected to each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALAN B WAITS/Primary Examiner, Art Unit 3656